Citation Nr: 1626614	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  09-07 171	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for the service connected disability of right upper peripheral neuropathy.  

2.  Entitlement to a rating in excess of 10 percent for the service connected disability of left upper peripheral neuropathy.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1967 to October 1970.  

This claim comes to the Board of Veterans Appeals (Board) from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

FINDING OF FACT

1.  On June 9, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant through his authorized representative have withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. SEESEL 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


